Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims relates to a non-transitory computer-readable medium storing a encoded data generated by a particular encoding method. The claim does not indicate that the medium stores instructions for causing a processor to perform specific functions, but rather relate only to a bitstream stored on a computer readable medium. Since the bitstream is not claimed as causing a general purpose computer to function as a specific machine the claims relate only to non-functional descriptive material, e.g. a video stored on a hard drive. Such non-functional descriptive material is an considered to be an abstract idea (See MPEP 2111.05). Abstract ideas are judicial exceptions to subject matter eligibility under 35 U.S.C. 101 (See MPEP 2106(III) note step 2A in the streamlined analysis flowchart). Further the claim as a whole is entirely directed to the medium storing the non-functional descriptive material and does not amount to more than the judicial exception (MPEP 2106(III) note step 2B of the streamlined analysis). Thus the claim is not eligible subject matter under 35 U.S.C. 101. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 11-15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (20170085906).
In regard to claim 1 Chen discloses an image decoding method (Chen Fig. 3)comprising:
determining a prediction mode of a current block to be a merge mode (Chen pars 14-15 and 22 note using Merge refinement mode to code a current block);
deriving an initial motion vector of the current block according to the merge mode (Chen pars 16-19 and table 1 note mergeIdx indicating initial motion vector)
deriving a final motion vector of the current block based on the initial motion vector and the refinement motion vector (Chen pars 16-19 note final motion vector is determined by refining the motion vector indicated by the merge index with the transmitted motion vector difference).



	In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Chen further discloses that the final motion vector is derived based on a sum of the initial motion vector and the refinement motion vector (Chen par. 15 note motion vector is the sum of the predictor indicated by the merge index and the motion vector difference).

	In regard to claim 6 refer to the statements made in the rejection of claim 5 above. Chen further discloses that the initial motion vector comprise an L0 and L1 motion vectors and the refinement motion vector comprises L0 and L1 refinement motion vectors (Chen pars 18-20 note bi-prediction in merge mode, particularly note par. 20 transmitting a motion vector difference (refinement vector) for each motion vector direction, finally note applicant’s specification par. 205 note prediction from two directions is L0 and L1 prediction, hence bi-prediction).

In regard to claim 11 refer to the statements made in the rejection of claim 2 above. Chen further discloses that a merge index of the current block is inferred to be equal to a value indicated by 

Claims 12-15 describe an encoding method being the substantially opposite and reverse operations of the decoding method of claims 1-2, 5-6 and 11 above. Refer to the statements made in regard to claims 1-2, 5-6 and 11 above for the rejection of claims 12-15 which will not be repeated in detail here for brevity. In particular regard to claims 12-15 Chen further discloses an encoding method (Chen Fig. 2)

Claim 21 describes a non-transitory computer readable medium storing a bitstream encoded by an encoding method corresponding to the method of claim 12 above. Refer to the statements made in regard to claim 12 above for the rejection of claim 21 will not be repeated for brevity. In particular regard to claims 21 Chen further discloses storing an encoded bitstream on a non-transitory computer readable medium (Chen par. 21 note retrieving video data from a RAM or DRAM).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee (2020/0128250).
In regard to claims 3-4 are refer to the statements made in the rejection of claim 1 above. It is noted that Chen does not disclose details of a shift operation. However, Lee discloses a method of deriving motion vectors in which a precision of current and predicted motion vectors are determined and magnitude of the refinement motion vector is derived based on performing a shift operation of a value that is indicated by the refinement motion vector magnitude index information (Lee pars 162-171 note scaling motion vectors using bit-shifting to match motion vector precisions). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating a shift operation as taught by Lee in the merge refinement mode of Chen in order to allow prediction using motion vectors with different precisions as suggested by Lee (Lee par. 10). 


Allowable Subject Matter
Claims 7-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In addition to the requirements of claims 6 and 12 claims 7, 9, 16 and 18 require deriving one of the L0 or L1 refinement vectors from the other of the L0 or L1 refinement vectors based on a POC difference between each reference and the current picture being different. 

Claims 8, 10, 17 and 19 depend form claims 8, 10, 16 and 18 above and are objected to for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160373688 A1	IMAJO; CHIKARA et al.
US 20170310990 A1	HSU; Chih-Wei
US 20180242004 A1	PARK; Naeri et al.
US 20180352247 A1	PARK; Naeri et al.
US 20190208223 A1	GALPIN; Franck et al.
US 20190342557 A1	ROBERT; Antoine et al.
US 20200162743 A1	PARK; Naeri et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423